                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Michael Anthony Sarratt, a/k/a Michael )       Case No. 8:16-cv-3486-DCC-JDA
A. Sarratt, a/k/a Goddess Shuggar      )
Sarratt,                               )
                                       )
                     Plaintiff,        )
                                       )
v.                                     )                   ORDER
                                       )
South Carolina Department of           )
Corrections, Bryan P. Stirling, Sandra )
R. Barrett,                            )
                                       )
                     Defendants.       )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging violations of her

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and

Recommendation (“Report”).

      On April 19, 2018, Defendants filed a Motion for Summary Judgment. ECF No.

90. Plaintiff filed a Response in Opposition, and Defendants filed a Reply. ECF No. 100,

103. On August 31, 2018, the Magistrate Judge issued a Report recommending that the

motion for summary judgment be granted in part and denied in part. ECF No. 104. The

Magistrate Judge advised the parties of the procedures and requirements for filing

objections to the Report and the serious consequences if they failed to do so. Defendants

filed objections to the Report. ECF No. 117.
       The Magistrate Judge makes only a recommendation to this Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       The Magistrate Judge recommends granting Defendants’ Motion for Summary

Judgment with respect to Plaintiff’s claims against the South Carolina Department of

Corrections (“SCDC”), her claims against Stirling and Barrett in their individual capacities,

and her claim that she is being denied medical treatment in violation of the Eighth

Amendment. The Magistrate Judge further recommends finding as moot Plaintiff’s claims

for injunctive relief against Barrett in her official capacity. No party has filed objections to

these recommendations. After considering the record in this case, the applicable law,

and the Report of the Magistrate Judge, the Court finds no clear error and agrees with

the recommendation of the Magistrate Judge.




                                               2
       The Magistrate Judge recommends denying Defendants’ Motion for Summary

Judgment with respect to the remaining claims for injunctive relief against Stirling in his

official capacity. The Court notes the Magistrate Judge's well-reasoned analysis with

respect to these claims. In their objections, Defendants provide additional information,

including affidavits demonstrating a significant change in the status of Plaintiff within

SCDC. It appears that Plaintiff has now been properly classified and that the SCDC staff

is engaging with Plaintiff to make necessary accommodations. However, it is unclear

whether all of Plaintiff’s remaining claims for injunctive relief have been addressed. The

Court is of the opinion that additional briefing on this issue would be beneficial in light of

the ongoing changes to Plaintiff’s housing and treatment. Accordingly, Defendants’

Motion for Summary Judgment is denied with leave to refile with respect to the remaining

claims for injunctive relief against Stirling in his official capacity.

                                        CONCLUSION

       Wherefore, based upon the foregoing, the claims against Barrett in her official

capacity are DISMISSED as moot. The Motion for Summary Judgment [90] is GRANTED

in part and DENIED in part with leave to refile. The Motion is granted as to Plaintiff’s

claim against all Defendants that she is being denied medical treatment in violation of the

Eighth Amendment, granted as to all claims against the South Carolina Department of

Corrections, granted as to all claims against Stirling and Barrett in their individual

capacities, and denied with leave to refile as to all other claims for injunctive relief against

Stirling in his official capacity.    Defendants’ Motion for Extension of Time [114] is

DISMISSED as moot. In the event that Defendant Stirling intends to refile his Motion for

                                                3
Summary Judgment with respect to the remaining claims, he is directed to do so within

45 days.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
February 6, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            4
